DETAILED ACTION
Claims 1-20 have been presented for examination. Claims 8, 9, and 16 have been cancelled. Claims 1-7, 10-15, and 17-20 are rejected.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to the rejection(s) of claim(s) 1-4 and 6-20 under 35 U.S.C. 103 been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon further consideration, a new ground(s) of rejection is made in view of Maheshwari et al. (US 20170154275 A1).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:

2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 2, 10, 11, 12, 13, 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Thirugnanansundaram et al. (US 10,162,884 B2) in view of Soundar et al. (US 2016/0212266 A1) and further in view of Maheshwari et al. (US 20170154275 A1) and Borodow et al. (US 20150154524 A1).
Thirugnanansundaram teaches analyzing a first series of communications using natural language processing to derive a first time series of communication moments, wherein each communication moment of the first time series comprises a property of a communication event in the first series of communications based at least in part on the natural language processing (Abstract: the method includes collecting a series of exchanges that form a conversational thread [series of communication] including the message. The method includes determining at least one content attribute of the message [time series of communication moments]; col. 7 lines 33-35: attributes can be extracted from the entire conversational thread and thus are derived from a time series; col. 3 lines 13-15: extracting contextual information using a computer system is an example of using natural language processing); 
identifying a relationship between an outcome event and a pattern in the first time series across a plurality of communication events in the first series of communications (col. 3 lines 27-28: the extracted information is used to query reference conversations discussing a similar topic [pattern] at [outcome event]);
generating code representing a rule corresponding to the pattern, wherein the code is generated automatically, and wherein the rule identifies an action for responding to the pattern and a time frame to perform the action, the action and the time frame having a statistical correlation to either achieving or avoiding the outcome event (col. 10 lines 25-30: method responds to a pattern [rule] by auto-suggesting a high confidence response [action]; col. 4 lines 42-60: entire system uses software modules with code; col. 10 lines 53-56: One aspect of the system 100 is that, by examining the outcome of the thread, it identifies which responses resulted in positive feedback [outcome event] from the user/customer).
identifying the pattern in a second time series of communication moments for a second series of communications (col. 8 lines 58-65: method determines whether the attributes [moments] of the current thread [second series] matches that of a reference thread); and
processing the code to perform the action within the time frame relative to the second series of communications based at least in part on identifying the pattern in the second time series (col. 12 lines 18-20: the system can automatically output suggested responses [action] and/or options to customer queries).
While the previously cited prior art does not teach the remaining limitations, Sounder does teach:
a time frame to perform the action, the action and the time frame having a statistical correlation to either achieving or avoiding the outcome event (0216: execution time for connection attempt [time frame to perform the action] can be correlated to a connection attempt outcome);
processing the code to perform the action within the time frame relative to the second series of communications based at least in part on identifying the pattern in the second time series (0284: execution of Rule Action can be triggered, which includes the preferred execution time).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify the automated CRM method of Thirugnanansundaram  with the temporal correlation of Sounder, as there are often business outcomes that are time-sensitive in nature and thus should be taken into account in business rules (see Sounder 0216).
While the previously cited prior art does not teach the remaining limitations, Maheshwari does teach:
receiving a new communication; (0036: new communication is received in an event stream)
determining, using the natural language processing, an additional time series of communication moments based at least in part on the first time series of communication moments and the new communication; and (0036: apparatus may aggregate records of events along one or more dimensions [moments]; 0037-38: data is time-series data).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Thirugnanansundaram-Sounder with the aggregation of Maheshwari, so as to detect patterns that apply to the aggregated data as a whole (see Maheshwari 0035-38).
While the previously cited prior art does not teach the remaining limitations, Borodow does teach
updating the code representing the rule based at least in part on the first time series of communication moments and the additional time series of communication moments (col. 10 line 60 – col. 11 line 5: a merged event as per Borodow can have additional keywords to be analyzed, which would then produce an update rule).


As per claim 2, the rejection of claim 1 is incorporated.
Thirugnanansundaram additionally teaches further comprising:
displaying an indication of the rule to a user; and receiving an input from the user to implement the rule (col. 5 lines 35-40: suggested response info [indication] is displayed onto a GUI on a user device, which can accept input commands).

As per claim 10, the rejection of claim 1 is incorporated.
Thirugnanansundaram additionally teaches wherein the property of the communication event comprises an occurrence associated with the communication event, a score associated with the communication event, or a combination thereof (col. 3 line 23: properties can include the topic of the thread).

As per claim 11, the rejection of claim 1 is incorporated.
Thirugnanansundaram additionally teaches wherein the communication event comprises an email, a calendar event, a service ticket, a short message service (SMS) text message, a voice call, a social media message, or a combination thereof (Abstract: system analyzes threads on social media sites).



Claim 13 embodies the limitations of claim 2 in a generic apparatus for data processing. Thus, claim 13 is similarly rejected under 35 U.S.C. 103.

Claim 17 embodies the limitations of claim 1 in a generic apparatus for data processing. Thus, claim 17 is similarly rejected under 35 U.S.C. 103.

Claim 18 embodies the limitations of claim 2 in a generic computer readable medium. Thus, claim 18 is similarly rejected under 35 U.S.C. 103.


Claim 3, 14, and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Thirugnanansundaram in view of Sounder, Maheshwari and Borodow, and further in view of Goodman et al. (US 2014/0122377 A1).
As per claim 3, the rejection of claim 1 is incorporated.

While the previously cited prior art does not teach the remaining limitations, Goodman does teach receiving an input from a user to modify the rule, wherein the input comprises an alteration to the code ([0057]: “The user may utilize a BR Editor 132 to create and/or to modify algorithms and/or business rule logic”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Thirugnanansundaram-Sounder-Maheshwari-Borodow with the rule 

Claim 14 embodies the limitations of claim 3 in a generic apparatus for data processing. Thus, claim 14 is similarly rejected under 35 U.S.C. 103.

Claim 19 embodies the limitations of claim 3 in a generic computer readable medium. Thus, claim 19 is similarly rejected under 35 U.S.C. 103.


Claim 4 is rejected under 35 U.S.C. 103 as being unpatentable over Thirugnanansundaram Thirugnanansundaram in view of Sounder, Maheshwari and Borodow, and further in view of Daddi et al. (US 9,160,853 B1).
As per claim 4, the rejection of claim 1 is incorporated.
While the previously cited prior art does not teach the remaining limitations, Daddi does teach further comprising:
displaying an indication of the pattern to a user (Abstract: “A real-time speech analytics system (“RSTA system”) detects a speech condition during a call involving a contact center agent and a remote party. Upon detecting the speech condition, an alert message is provided to an alert reporting module (“ARM”), which is configured to access various data to form a RTSA alert. In one embodiment, the RTSA alert is a transient alert indication overlaid on an agent icon on a grid where the agent icon represents the agent and is displayed to a contact center supervisor”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Thirugnanansundaram-Sounder-Maheshwari-Borodow with the pattern .

Claim 6, 7, 15, and 20 are rejected under 35 U.S.C. 103 as being unpatentable over Thirugnanansundaram in view of Sounder, Maheshwari, and Borodow, and further in view of Eshkenazi et al. (US 8,326,643 B1).
As per claim 6, the rejection of claim 1 is incorporated.
While the previously cited prior art does not teach the remaining limitations, Eshkenazi does teach 
identifying the pattern in the first time series, wherein identifying the pattern in the first time series comprises identifying a time duration between communication moments of different types, identifying a sequence of occurrences between communication moments of different types, identifying a ratio between communication moments of different types, or identifying a combination thereof (col. 11 lines 55-60: “Or perhaps the system was waiting for both particular key words key word 1 and key word 2 to be recognized [sequence of occurrences] and analyzed before offering (or notifying to agent to offer) the product or service to the customer, or before tagging the recorded conversation”).
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Thirugnanansundaram-Sounder-Maheshwari-Borodow with the pattern type of Eshkenazi in order to capture a more complete context of a conversation (Eshkenazi col. 10 line 60 – col. 11 line 5).

As per claim 7, the rejection of claim 6 is incorporated.
While the previously cited prior art does not teach the remaining limitations, Eshkenazi teaches: 
further comprising:
receiving an input from a user to select the types of communication moments to use for identifying the pattern (col. 12 lines 60-65: “To perform analysis of one or more recorded conversations, an analyst inputs attributes (such as key words), rules, and types of analysis that are to be performed 1001. Any number of tagged attributes and desired analyses can be input by the analyst, either manually or using automated means”).
	It would have been obvious to a person of ordinary skill in the art before the effective filing date of the invention to modify Thirugnanansundaram-Sounder-Maheshwari-Borodow with the user selection of Eshkenazi in order to allow user customization of conversation analysis (see Eshkenazi col 12 lines 65-68).

Claim 15 embodies the limitations of claim 6 in a generic apparatus for data processing. Thus, claim 15 is similarly rejected under 35 U.S.C. 103.

Claim 20 embodies the limitations of claim 6 in a generic computer readable medium. Thus, claim 20 is similarly rejected under 35 U.S.C. 103.


	Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HANSOL DOH whose telephone number is (571)272-1293.  The examiner can normally be reached on M - F 7:30 - 4:30 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alexey Shmatov can be reached on 571-270-3428.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.


/H.D./Examiner, Art Unit 2123                                                                                                                                                                                                        
/LUIS A SITIRICHE/Primary Examiner, Art Unit 2126